

EMPLOYMENT AGREEMENT
 
This is an Employment Agreement dated as of April 25, 2011, by and between
Florida Gaming Centers, Inc., a Florida corporation ("Company"), and W. Bennett
Collett, Jr. ("Executive").


Recitals


A.          Company, directly and through affiliated entities, is principally
engaged in the business of pari-mutuel gaming activities and related business
operations (the “Business”).


B.          Executive is an individual who possesses qualifications and
experience in various management and leadership areas associated with the
Business.


C.          Executive has been employed by Company as the President and Chief
Operating Officer for a significant time, and the services of Executive, his
managerial and leadership experience, and his knowledge of the affairs of
Company, and its policies, methods, personnel and plans for the future, are of
great value to Company.


D.          Company’s Board of Directors recognizes that Executive’s
contribution to the success of Company has been substantial and wishes to induce
Executive to continue his employment with Company as the Company’s new President
and Chief Executive Officer.


E.           Company considers the establishment and maintenance of sound and
vital management to be essential to protecting and enhancing the best interests
of Company, its shareholders and its employees.


F.           Company wishes to provide security in connection with the
succession in Company’s management.


G.          For the reasons outlined in the Recitals above, Company desires to
continue to employ Executive to perform services on behalf of Company as an
employee, and Executive is willing to continue such employment with Company,
each upon the terms and conditions contained in this Agreement.


THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:


1.           Employment.   Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such continued employment with Company,
each upon the terms and conditions set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

2.           Term of Employment.  Subject to termination in accordance with
paragraph 6 below, Executive’s term of employment pursuant to this Agreement
shall commence as of  April 25, 2011 and shall end at the close of business
December 31, 2016 (the “Initial Term”); provided, however, that such term shall
be automatically extended for successive 12-month periods thereafter, unless
either party gives written notice to the other party within 30 days prior to
expiration of the Initial Term or any renewal period of that party’s desire to
terminate this Agreement as of the end of the applicable period.  The Initial
Term and any applicable renewal period(s) shall be referred to as the
“Employment Term”).


3.           Duties.


(a)           Executive shall be employed as President and Chief Executive
Officer, and shall faithfully and competently perform his duties and
responsibilities commensurate with such positions, as the Board of Directors may
from time to time prescribe.


(b)           Except as may otherwise be approved in advance by the Board of
Directors, and except during vacation periods and reasonable periods of absence
due to sickness, personal injury or other disability, Executive shall devote his
full working time throughout the Employment Term to the services required of his
under this Agreement, and Executive shall render his services exclusively to
Company during the Employment Term; provided, however, Executive shall be
permitted to serve on one or more charitable board of directors.  Executive
agrees to perform his duties hereunder to the best of his ability and at a level
of competency consistent with the positions occupied, to act on all matters in a
manner he reasonably believes to be in and not opposed to the best interests of
Company, and to use his best efforts, skill and ability to promote the
profitable growth of Company.  Executive shall not, without the prior consent of
the Board of Directors, engage in any other business activities, whether or not
such business activity is pursued for profit or for other purposes.  Executive
may invest his assets in any manner he deems appropriate; provided, however,
that such investment activities do not interfere with the performance of his
duties hereunder.


4.           Compensation.


(a)           As compensation for the performance by Executive of his services
during the Employment Term, Company shall pay Executive a salary at the annual
rate of $300,000 (“Base Salary”).  Base Salary shall be paid in regular
intervals in accordance with Company's payroll practices. On January 1, 2013 and
on each January 1 thereafter during the Term, the Base Salary shall increase by
5%.


(b)           At the discretion of the Company’s Board of Directors, during each
year of the Term beginning with calendar year 2012, Executive shall be entitled
to receive a lump sum award of bonus compensation, in cash, in an amount not to
exceed 50% of Executive’s Base Salary for the year, provided that (i) Executive
is employed by the Company on the last day of the calendar year (ii) Executive
is employed by the Company on the date on which the bonus for the calendar year
is paid (which shall in no event be later than March 15 of the year following
the year with respect to which the bonus is awarded), and (iii) the Company
satisfied, with respect to the year to which the bonus is awarded, each of its
covenants set forth in the Credit Agreement dated April 25, 2011 among the
Company, ABC Funding, LLC, and certain other parties.


(c)           Payment of Base Salary and any other compensation shall be subject
to applicable withholding and payroll taxes, and such other deductions as may be
required under Company's employee benefit plans.

 
-2-

--------------------------------------------------------------------------------

 
 
5.           Benefits.  During the Employment Term, Executive shall:


(a)           be eligible to participate in Company’s 401k plan in accordance
with the provisions of such plan, as the same may be in effect on and after the
date of this Agreement;


(b)           be eligible to participate in any medical and health plans or
other employee welfare benefit plans that may be provided by Company for its
executive employees in accordance with the provisions of any such plans, as the
same may be in effect on and after the date of this Agreement;


(c)           be entitled to four weeks of paid vacation per year, commencing
with calendar year 2012 and three weeks of paid vacation during the period April
25, 2011 through December 31, 2011;


(d)           be entitled to short and long term disability insurance in
accordance with Company’s disability insurance policies, as the same may be in
effect on and after the date of this Agreement.  In addition, if Executive
becomes unable to perform his duties because of a disability, Executive shall be
entitled to his full Base Salary during the first 180 days of disability,
subject to Company’s right to terminate Executive pursuant to paragraph
6(a)(iii);


(e)           be entitled to reimbursement for all reasonable ordinary and
necessary itemized out-of-pocket business expenses, including travel, incurred
by Executive in the performance of his duties in accordance with Company's
policies in effect on or after the date of this Agreement, and subject to
Executive promptly providing the Chief Financial Officer with documentation of
such expenses;


(f)           be entitled to participate in all other employee benefit plans and
programs available to Company’s executive employees, subject to the terms
applicable to eligibility and participation in such benefits on or after the
date of this Agreement.  Company reserves the right to alter, modify, amend or
terminate any benefit plans and programs at any time at its sole discretion; and


(g)           be entitled to reimbursement for professional fees and dues
associated with Executive’s membership in any business organization which is
consistent with Company’s annual budget and approved by the Board of Directors.


6.           Termination.


(a)           The Executive's employment hereunder shall be immediately
terminated upon the occurrence of any of the following:


(i)           death of Executive;
 
 
-3-

--------------------------------------------------------------------------------

 

(ii)          termination of Executive's employment by the Board of Directors at
any time for any reason whatsoever (including, without limitation, resignation
or retirement), except if Executive resigns for Good Reason (as defined below),
such resignation shall be treated as if Company terminated Executive’s
employment pursuant to paragraph 6(a)(v);


(iii)         termination of Executive's employment by Company because of
Executive's inability to perform his duties on account of Permanent Disability;


(iv)         termination of Executive's employment by Company at any time for
Cause (as defined below), upon the giving of written notice by Company of
termination; and


(v)          termination of Executive's employment by Company at any time, other
than termination by reason of Permanent Disability as contemplated by paragraph
6(a)(iii) or termination by Company for Cause as contemplated by paragraph
6(a)(iv).


(b)           In the event that Executive's employment is terminated by Company
pursuant to paragraphs 6(a)(i), (ii), (iii) or (iv) at any time, then Company
shall pay to Executive his Base Salary through the date of termination.


(c)           In the event that Executive's employment is terminated by Company
pursuant to paragraph 6(a)(v) at any time, then Company shall pay to Executive
his Base Salary through the date of termination and, in addition, as liquidated
damages, six month’s Base Salary.


(d)           "Good Reason" shall mean:


(i)           the failure of Company, within 10 days of written notice by
Executive to the Board of Directors, to make any payment due to Executive under
this Agreement;


(ii)          any material failure (other than a failure to make payments) by
Company to comply with any of the provisions of this Agreement, which change or
failure, as the case may be, continues unremedied for 30 days after Executive
has given the Board of Directors written notice of such change or failure, which
notice specifies in detail the change or failure, as the case may be;


(iii)         without Executive’s express written consent, the assignment to
Executive of any duties inconsistent with his position, duties, responsibilities
and status with Company at the date of a Change in Control; a change in
Executive’s reporting responsibilities, title or office; or any removal of
Executive from or any failure to re-elect Executive to any of such positions
after the date of a Change in Control, except in connection with Executive’s
own  resignation or Executive’s termination of employment for Cause, or as a
result of death or Permanent Disability; or


(iv)         a reduction in Executive’s Base Salary as in effect on the date of
a Change in Control or as the same may have been increased thereafter.
 
 
-4-

--------------------------------------------------------------------------------

 

(e)           A “Change in Control” of Company shall mean a change of control of
Company which is of a nature that would be required to be reported in response
to item 6(e) of Schedule 14A of Regulation 14A promulgated in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); provided that, without
limitation, such a change of control shall be deemed to have occurred if (A) any
“person”(as such term is used in Sections 13(d) and 14(d) (2) of the Exchange
Act) is or becomes the beneficial owner, directly or indirectly, of securities
of Company representing 51% or more of the combined voting power of Company’s
then outstanding securities.


(f)           The following actions, failures or events by or affecting
Executive shall constitute "Cause" for termination within the meaning of
paragraph 6(a)(iv): (1) Executive's failure to perform his duties under this
Agreement in any material respect after having received written notice from the
Board of Directors specifying such failure in reasonable detail; (2) failure by
Executive to obey the reasonable and lawful directions of the Board of
Directors; (3) Executive's willful breach of any material agreement or covenant
of this Agreement; (4) failure to perform in accordance with the specific
directives or policies of the Board of Directors; (5) material violation of
Company policies; or (6) engaging in theft, fraud, indictment for or conviction
of a felony, or willful misconduct which seriously impairs or can reasonably be
expected to seriously impair Company’s ability to conduct its ordinary business
in the usual manner; the revocation; or breach of any covenant, provision, term
or undertaking set forth in this Agreement.


(g)           “Permanent Disability” means the onset of a physical or mental
disability which prevents Executive from performing the essential functions of
Executive’s job, with any reasonable accommodation required by state and/or
federal disability anti-discrimination laws, including, but not limited to, the
Americans With Disabilities Act of 1990.


7.           Confidentiality.  Executive hereby covenants, agrees and
acknowledges as follows:


(a)           Executive's employment hereunder creates a relationship of
confidence and trust between Executive and Company with respect to certain
information pertaining to the business of Company and its Affiliates (as defined
below) or pertaining to the business of any client or customer of, or supplier
to, Company or its Affiliates which may be made known to Executive by Company or
any of its Affiliates or by any client or customer of, or supplier to, Company
or any of its Affiliates or learned by Executive during the period of his
employment by Company.


(b)           Company and its Affiliates possess and will continue to possess
information that has been created, discovered or developed by, or otherwise
become known to them (including, without limitation, information created,
discovered or developed by, or made known to, Executive during the period of his
employment or arising out of his employment) or in which property rights have
been or may be assigned or otherwise conveyed to Company, which information has
commercial value in the business in which Company or its Affiliates are engaged
and is treated by Company or its Affiliates as confidential.
 
 
-5-

--------------------------------------------------------------------------------

 

(c)           Executive agrees that he (i) will not without the prior written
consent of the Board of Directors use for his benefit or disclose at any time
during his employment by Company or thereafter, except to the extent required by
the performance by his of his duties as an employee of Company, any Confidential
Information obtained or developed by his while in the employ of Company, or (ii)
upon leaving the employ of Company, return any document or paper relating to any
Confidential Information or any physical property of Company or any of its
Affiliates.  For purposes of this paragraph 7, "Confidential Information" shall
include information with respect to any actual or potential customers, clients,
suppliers, products, services, employees, financial affairs, technologies,
applications, patents, patent application processes, or methods of marketing,
service or procurement of Company or any of its Affiliates that an objective
person would regard as confidential, or any confidential matter regarding the
business of Company or any of its Affiliates, except information that (A)
becomes generally available to the public, other than as a result of a
disclosure by Executive, (B) was available to the public on a non-confidential
basis prior to its disclosure to Executive, or (C) becomes available to
Executive on a non-confidential basis from a source other than Company or its
employees or representatives that is entitled to disclose it on a
non-confidential basis as a matter of right without restriction on disclosure.


(d)           Upon the written request of Executive, Company will provide, from
time to time, written notice stating whether or not it considers any particular
item of information to be Confidential Information.  In any event, Executive
agrees to contact Company prior to any disclosure of any information acquired
during the term of his employment by Company, to determine whether Company
considers the information subject to the continuing obligations hereunder.


(e)           The Executive acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this paragraph 7 would be
inadequate and, therefore, agrees that Company and any of its Affiliates shall
be entitled to injunctive relief in addition to any other available rights and
remedies in case of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting Company or any
of its Affiliates from pursuing any other rights and remedies available for any
such breach or threatened breach.


(f)           Without limiting the generality of paragraph 11 below, Executive
hereby expressly agrees that the foregoing provisions of this paragraph 7 shall
be binding upon Executive's heirs, successors and legal representatives.


(g)           For the purposes of this Agreement, the term "Affiliate" or
"Affiliates" shall mean any entity which (i) directly or indirectly, controls
Company, (ii) is controlled, directly or indirectly, by Company or (iii) is
under common control, directly or indirectly, with Company.


8.           Non-Assignability.


(a)           Neither this Agreement nor any right or interest hereunder shall
be assignable by Executive, his beneficiaries, or legal representatives without
the prior written consent of Company; provided, however, that nothing in this
paragraph 8(a) shall preclude Executive from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.


(b)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 
-6-

--------------------------------------------------------------------------------

 
 
9.           Restrictive Covenants.


(a)           During the term of Executive's employment hereunder and for a two
year period following the termination of Executive's employment hereunder for
any reason whatsoever, Executive shall not, without the prior written consent of
the Board of Directors, (i) perform services for, have an investment in, or
otherwise become associated with, any person, company or entity that engaged in
the Business of Company or its Affiliates, in those geographic markets where
Company or its Affiliates engage in such Business activities ("Competitor") or
(ii) encourage or solicit any Company employee to leave Company’s employment or
otherwise become affiliated with Executive or any business affiliated with
Executive.  Executive further agrees not to directly urge any customer,
supplier, or person or entity that Executive knew (during the time of her
employment with Company) was a potential client of Company, to discontinue doing
business with Company.  This paragraph 9(a) shall not apply to the period after
termination of employment if such termination occurs, or is deemed to occur,
pursuant to paragraph 6(a)(v).


(b)           In connection with the foregoing provisions of this paragraph 9,
Executive represents that his experience, capabilities and circumstances are
such that such provisions will not prevent him from earning a
livelihood.  Executive further agrees that the limitations set forth in this
paragraph 9 (including, without limitation, any time limitations) are reasonable
and properly required for the adequate protection of the businesses of Company
and its Affiliates.  It is understood and agreed that the covenants made by
Executive in this paragraph 9 (and in paragraphs 7 and 8 hereof) shall survive
the expiration or termination of this Agreement.  Nothing in this paragraph 9
shall prohibit Executive from acquiring or holding not more than five percent
(5%) of any class of publicly traded securities of any business.


(c)           Executive acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this paragraph 9 would be
inadequate and, therefore, agrees that Company and any of its Affiliates shall
be entitled to injunctive relief in addition to any other available rights and
remedies in cases of any such breach or threatened breach; provided, however,
that nothing contained herein shall be construed as prohibiting Company or any
of its Affiliates from pursuing any other rights and remedies available for any
such breach or threatened breach.


10.         Binding Effect.  Without limiting or diminishing the effect of
paragraph 8 above, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and assigns.


11.         Notices.  Any notice or consent required or permitted hereunder
shall be deemed to have been given when hand-delivered or mailed by registered
mail, postage prepaid and return-receipt requested, to the intended recipient at
the following address (or at such other address as either party may notify the
other):

 
-7-

--------------------------------------------------------------------------------

 


(a)           If to Company:


Florida Gaming Centers, Inc.
3500 NW 37th Avenue
Miami, Fl  33142


(b)           If to Executive:


W. Bennett Collett, Jr.
2669 Charlestown Road, Suite D
New Albany, IN  47150


12.         Law Governing.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to its
conflicts of law provisions.


13.         Severability.   Executive agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of paragraphs 7 or
9 of this Agreement is void or constitutes an unreasonable restriction against
Executive, the provisions of such paragraphs shall not be rendered void but
shall apply with respect to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances.  If any part of
this Agreement other than paragraphs 7 or 9 is held by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part by reason of any rule of law or public policy, such part shall be deemed
to be severed from the remainder of this Agreement for the purpose only of the
particular legal proceedings in question and all other covenants and provisions
of this Agreement shall in every other respect continue in full force and effect
and no covenant or provision shall be deemed dependent upon any other covenant
or provision.


14.         Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


15.         Entire Agreement; Modifications.  This Agreement constitutes the
entire and final expression of the agreement of the parties with respect to the
subject matter hereof and thereof and supersedes all prior agreements, oral and
written, between the parties hereto with respect to the subject matter hereof
and thereof.  This Agreement may be modified or amended only by an instrument in
writing signed by both parties hereto.


16.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
-8-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company and Executive have duly executed and delivered this
Agreement as of the day and year first above written.
 

 
FLORIDA GAMING CENTERS, INC.
     
By
/s/ William B. Collett, Jr.
 
Title:
CEO
     
EXECUTIVE:
     
/s/ W. Bennett Collett, Jr.
 
W. Bennett Collett, Jr.

 

 
-9-

--------------------------------------------------------------------------------

 